                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,

                 Plaintiff,

       v.                                                Case No. 4:15-cr-40055-JPG-4

KEENON J. FARR,

                 Defendant.

                              MEMORANDUM AND ORDER

J. PHIL GILBERT, DISTRICT JUDGE

       Defendant Keenan J. Farr filed a motion that attacks his criminal sentence on ineffective

assistance of counsel, due process, and defective indictment grounds under “Rule 60(b)(3).”

(ECF No. 201.) The Court then warned Farr that if he did not withdraw his pending motion on or

before September 30, 2018, then the Court would properly construe it as one under 28 U.S.C. §

2255 and subject Farr to the law’s second or successive filing requirements. (ECF No. 202.) Farr

never filed a motion to withdraw. Accordingly, the Court DIRECTS the Clerk of court to file

Farr’s “MOTION Under Rule 60-B-3” (ECF No. 201) in a separate action as a Petition under 28

U.S.C. § 2255.

IT IS SO ORDERED.

DATED: OCTOBER 29, 2018

                                                           s/ J. Phil Gilbert
                                                           J. PHIL GILBERT
                                                           DISTRICT JUDGE
